Case 2:18-cv-10277-MCA-ESK Document 92-4 Filed 03/05/19 Page 1 of 3 PageID: 933



                        IN THE UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW JERSEY




BEVERLEY M. HARRIS

               Plaintiff,                     Civil Action No.: 2:18-CV-10277-MCA-SCM



V.




THE BOZZUTO GROUP, ET AL.,


               Defendant.




                       DECLARATION OF WILLIAM HARRIS



1.      I am employed by the Federal Bureau of Investigation ("FBI"), and I am a Supervisory

Paralegal Specialist, currently assigned as the Acting Unit Chief of the Discovery Processing

Unit I (DPU), Discovery Management Section, Litigation Branch, Office of the General Counsel

(OGC), located in Washington, D.C. I have served in this capacity from approximately

September 3, 2017, to the present. I have been employed with the FBI since September 22,

1991.


2.      DPU I is one of two units who provide litigation support to the other units within OGC,

as well as numerous other FBI entities. The DPUs are responsible for locating, reviewing, and

processing for release any and all responsive materials which pertain to litigation and

administrative matters in which the Bureau is either directly or indirectly involved. As Acting

Unit Chief of DPU I, I am responsible for overseeing the Paralegal Specialists who locate,
Case 2:18-cv-10277-MCA-ESK Document 92-4 Filed 03/05/19 Page 2 of 3 PageID: 934



review, process, and produce documents related to a variety of document production requests. I

have access to the records contained in the FBI's Central Records System. I am also personally

familiar with the FBI records maintenance and retrieval system.

3.      The records in the FBI's Central Records System include records of administrative claims

submitted to the FBI under the Federal Tort Claims Act. All administrative claims submitted to

the FBI are indexed into the FBI's Central Records System. Once indexed, a record of an

administrative claim is retrievable through a search of the general indices to the FBI's Central

Records System. In short, the Central Records System is the FBI's official system of records for

all investigative, administrative, and official business of the FBI.

4.     The Central Records System enables the FBI to maintain information that it has acquired

in the course of fulfilling its mandated law enforcement responsibilities. The records maintained

here consist of administrative, applicant, criminal, personnel, and other files compiled for law

enforcement purposes. Searching the FBI's Central Records System is the means by which the

FBI can determine what retrievable information, if any, the FBI may have in its files on a

particular subject matter or individual.

5.     As Acting Unit Chief, I oversee the Paralegal Specialists who made a diligent search of

the general indices to the FBI's Central Records System as of December 19, 2018. A search of

the FBI's Central Records System did not locate any administrative claim submitted by or on

behalf of the Plaintiff, Beverly M. Harris, directly to the FBI.
Case 2:18-cv-10277-MCA-ESK Document 92-4 Filed 03/05/19 Page 3 of 3 PageID: 935




 I declare under penalty of perjury that the foregoing is true and correct.



 Executed this 1^ day ofDecember, 2018.
                                                                                Ar^

                                                       William L. Harris

                                                       Acting Unit Chief, Discovery Processing
                                                         Unit I

                                                       Office of the General Counsel

                                                       Federal Bureau of Investigation
                                                       Washington, D.C.
